Citation Nr: 0729273	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-02 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter 




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1945.  He died in June 2004.  The appellant is the widow of 
the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died in 
June 2004; the immediate cause of death was listed as bladder 
cancer.

2.  During the veteran's lifetime, service connection was 
established for residuals, cold injury, left foot, evaluated 
as 30 percent disabling; residuals, cold injury, right foot, 
evaluated as 30 percent disabling; acne vulgaris, chronic, 
face, back, and chest, evaluated as 10 percent disabling; and 
bilateral sensorineural hearing loss, evaluated as 0 percent 
(noncompensable) disabling.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.312, 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The claimant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In August 2006 the RO provided notice of the type 
of evidence necessary to establish a disability rating for 
the disability on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The RO has obtained 
private medical records, the claimant presented testimony at 
a RO hearing, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim. 

Background

The applicant is seeking service connection for the cause of 
the veteran's death.  The death certificate shows that the 
veteran died in June 2004 due to bladder cancer.

At the time of his death, the veteran was service connected 
for residuals, cold injury, left foot, evaluated as 30 
percent disabling; residuals, cold injury, right foot, 
evaluated as 30 percent disabling; acne vulgaris, chronic, 
face, back, and chest, evaluated as 10 percent disabling; and 
bilateral sensorineural hearing loss, evaluated as 0 percent 
(noncompensable) disabling.

The appellant does not contend, and the evidence does not 
establish, that the veteran had bladder cancer in service or 
within one year of service.  Instead, the appellant argues 
that the veteran was exposed to chemical agents while in 
service and that this materially contributed to his death.

Service medical records show that the veteran was removed 
from his Company G, 137th Infantry Regiment in November 1944 
in France because of trench foot.  He was first hospitalized 
in France and then was evacuated to the USA by plane.  
Medical records do not show treatment for a rash.  The 
veteran was treated for his acne.  Service medical records do 
not show that the veteran was treated for exposure to 
chemical agents or toxic fumes.  

The veteran's discharge record indicates that he received the 
Combat Infantry Badge, the Good Conduct Medal, and the 
European African Middle Eastern Theater Ribbon with three 
bronze battle stars.  It was noted that the veteran did not 
receive any wounds in action.

Medical records from Bayshore Community Hospital dated in 
2002 show that the veteran received treatment for bladder 
cancer.

A statement dated in July 2004 from the veteran's co-worker 
at the Internal Revenue Service indicated that the veteran 
told him that he was awarded the Bronze Star Medal and a 
Purple Heart while fighting in France during World War II.  
The veteran reported that his sergeant was wounded and he, 
the veteran, carried him through exploding bombs and shells 
to a medical aid station.  The veteran indicated that toxic 
smoke from the bombs and shells was so thick he could hardly 
see.

A letter dated January 2006 from James C. Salwitz, M.D., from 
Central Jersey Oncology Center indicated that the appellant 
presented the question as to whether or not a chemical 
exposure that the veteran received in the military, which 
reportedly resulted in significant rash, could have in some 
way been the cause of his bladder cancer.  The physician 
indicated that he was not aware of what agent the veteran was 
exposed to which caused his rash; he noted that bladder 
cancer was generally believed to be an environmental disease.  
He indicated that it was very possible that the veteran was 
exposed to an agent in the military, which eventually 
resulted in his bladder cancer.  The physician stated that 
while it would be difficult to absolutely prove this was the 
specific agent that caused cancer, he thought the exposure, 
which the veteran received raised some significant concerns.

At her May 2006 RO hearing, the appellant's representative 
indicated that according to a co-worker's statement 
submitted, the veteran reported he was exposed to toxic fumes 
while serving in combat in France during World War II.  The 
appellant testified that the veteran did not discuss being 
exposed to these fumes during the war.

Criteria and analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  A contributory cause of death 
is one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death.  Id.

The evidence of record does not establish that the veteran's 
service connected disabilities caused, or substantially and 
materially contributed to the cause of the veteran's death.  
Rather, the appellant contends that the veteran's June 2004 
death from bladder cancer was related to exposure to toxic 
fumes or chemical agents during World War II.

Service medical records do not show that the veteran was 
treated for exposure to a chemical agent or toxic fumes.  
There is no medical evidence that the veteran was treated for 
a rash while in service or at anytime prior to his death.  
Although the veteran's co-worker indicated that the veteran 
reported that he had been wounded in action and received the 
Purple Heart and Bronze Star Medal, service records do not 
show that to be the case. 

Dr. Salwitz was presented with a question from the appellant 
as to whether or not chemical exposure could have in some way 
been the cause of the veteran's bladder cancer and the doctor 
opined that it was possible.  Dr. Salwitz made his opinion 
without knowing what type of chemical or toxic fumes, if any, 
the veteran was exposed to and without reviewing the claims 
file.

The Board is not bound to accept medical opinions which are 
based on lay history where that history is unsupported by the 
medical evidence.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998).  Without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

In the present case, bladder cancer was not demonstrated or 
diagnosed in the veteran during active duty or at any time 
prior to 2002, approximately 57 years after separation.  The 
Board does not doubt the sincerity of the appellant's beliefs 
and it empathizes with her loss; however, there is no 
competent medical evidence to support her contention that the 
veteran's death was related to service.  As the appellant is 
not trained in the field of medicine, she is not competent to 
offer an opinion regarding any medical causation leading to 
the veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


